PER CURIAM.
Michael A. Barfield appeals an order of the Department of State, Division of Licensing, which imposed an administrative fine. He argues that the agency improperly denied his request for a formal hearing pursuant to section 120.57(1), Florida Statutes.
The agency has now entered an order dated August 22, 1990, which vacated its earlier order and granted appellant the formal hearing he requested. The department moves for dismissal of this appeal, essentially contending the issues presented here are moot. Appellant has responded, stating no opposition to dismissal so long as his right to move for award of attorney’s fees and costs is preserved.
We find the agency lacked jurisdiction to enter the order of August 22 because of the pendency of this appeal, and the order is therefore quashed. We elect to treat the appellee’s motion as in the nature of a confession of error, and reverse and remand this cause for proceedings consistent with the Florida Administrative Procedure Act. Pure Fresh Enterprises, Inc. v. Division of Alcoholic Beverages and Tobacco, 519 So.2d 676 (Fla. 1st DCA 1988); Sierra Club Committee on Political Education Florida Fund v. Florida Elections Commission, Department of State, 507 So.2d 702 (Fla. 1st DCA 1987). Appellant may apply to the lower tribunal for an award of costs. He has not, however, stated any cognizable grounds for an award of attorney’s fees.
REVERSED.
SHIVERS, C.J., and JOANOS and ZEHMER, JJ., concur.